DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In an amendment filed 03/07/2022, claims 2 and 13 have been amended, and claims 1, 5 and 7 have been cancelled.  Currently, claims 2-4, 6 and 8-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9122054 B2, further in view of Osterhout et al. (US 20110213664 A1). As can be seen below that the claim 1 of US 9122054 B2 does not display the HMD has a see through display. However Osterhout further teaches that the HMD with lens that are polarized and see through to enable the user with the viewing of the outside environment. Therefore it would have been obvious 

Claim 2 of pending application
Claims 1, 7 and 8 of Patent US 9122054 B2
A wearable head device comprising: a light source;
A computer display stray-light suppression system for a head-worn computer, comprising: a. An eye cover including an elastic material with a perimeter, wherein the perimeter is formed to substantially encapsulate an eye of a person; 
a see-through display;

an eyeglasses frame having a perimeter, the eyeglasses frame coupled to the see-through display; and an eye cover portion configured to removably couple to the perimeter of the eyeglasses frame and further 

wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is physically coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is physically coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not physically coupled to the eyeglasses frame, present light to the user via the see-through display in a second display mode.

further comprising a processor in the head-worn computer adapted to detect when the eye cover is attached to the head-worn computer. (claim 7)
wherein the processor changes a lighting condition of the head-worn computer when the eye cover is attached to the head-worn computer. (claim 8)—This means there are two modes as lighting condition is changed. (please note that the attachment method is magnetically which means it is physical).


Claims 3-4, 6 and 8-20 of underlying application are similarly rejected over claims 1-10 of Patent US 9122054 B2, in view of Osterhout et al. (US 20110213664 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), further in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013).

a see-through display; an eyeglasses frame having a perimeter, the eyeglasses frame coupled to the see-through display; (Para 32, Para 165)
However Osterhout does not teach (i) an eye cover portion removably configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source.
(ii) the eye cover portion include a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens.
(iii) wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is physically coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is physically coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not physically coupled to the eyeglasses frame, present light to the user via the see-through display in a second display mode.
However, with regarding to aforementioned (i), 
However Brubaker teach an eye cover portion removably configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source. (Para 7, 72 and Fig 3 shows the eye cover portion)

However, with regarding to aforementioned (ii), 
However Rallison teaches a light shield can be attached and removed physically , wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens. (Abstract, Col 16-17, Lines 55-15. The light shield can be part of the eye cover portion and is removable attached and detached)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout and Brubaker with Rallison to teach a light shield can be attached and removed physically, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens in order to further enhance the device functionality and tailor the device settings to user preference.
However, with regarding to the aforementioned feature (iii),
Border teaches adjustment of brightness depending on environment brightness (Para 24-29.  This means image brightness is lower when shield is attached as the 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker and Rallison with Border to teach wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is physically coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is physically coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not physically coupled to the eyeglasses frame, present light to the user via the see-through display in a second display mode in order to best present image produced by the wearable head device and improve the viewing experience.

Regarding claim 3, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
And Brubaker further teaches wherein the eye cover portion is further configured to contact the face of a user of the wearable head device. (Para 7)
Regarding claim 4, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 3, 
And Brubaker further teaches wherein the eye cover portion is further configured to substantially encapsulate an eye of the user of the wearable head device. (Para 7)

Regarding claim 8, see rejection for claim 2.

Regarding claim 9, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
And Brubaker further teaches wherein the eye cover portion comprises a flexible material. (Para 7, 72. Fig. 3)

Regarding claim 11, Osterhout, Brubaker, Rallison and Border already teaches the wearable head device of claim 2, 
And Osterhout further teaches the device further comprising a front lens. (Para 32, Para 165)
However Osterhout, Brubaker and Border do not teach and a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens.
However Rallison teaches a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens. (Col 16-17, Lines 55-15)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker and Border with Rallison to teach a light shield, wherein: the light source is configured to transmit light 

Regarding claim 12, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 11,
And Osterhout, Brubaker, Rallison and Border in combination further wherein the light transmitted toward the exterior of the wearable head device via the front lens has a first polarization, and the light shield is configured to suppress light having the first polarization. (Para 32 of Osterhout, rejection for claim 11)

Regarding claim 13, refer to rejections for claim 2.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 15, refer to rejection for claim 9.

Regarding claim 17, refer rejection for claims 2 and 11.

Regarding claim 18, refer to rejection for claims 2 and 12.

Regarding claim 19, refer to rejection for claim 3.

Regarding claim 20, refer to rejection for claim 4.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), further in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013), further in view of Johansen et al. (US 20140306882 A1, provisionally filed date 04/16/2013)
Regarding claim 6, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
However Osterhout, Brubaker, Rallison and Border do not teach the eye cover portion comprising a magnetic attachment element, wherein the eye cover portion is removable from the perimeter of the eyeglasses frame by disengaging the magnetic attachment element from the eyeglasses frame.
However Johansen teaches magnetically attachment of elements for easy detachment and attachment. (Para 28)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker, Rallison and Border with Johansen to teach the eye cover portion comprising a magnetic attachment element, wherein the eye cover portion is removable from the perimeter of the eyeglasses frame by disengaging the magnetic attachment element from the eyeglasses frame in order to produce the predictable result of attachment method using magnets as taught by Johansen. 

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013), further in view of Frater et al. (US 20070215161 A1).
Regarding claim 10, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
However Osterhout, Brubaker, Rallison and Border do not teach wherein the eye cover portion comprises a bellows. 
However Frater teaches use of bellow for a mask. (Para 168)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker, Rallison and Border with Frater to teach wherein the eye cover portion comprises a bellows in order to provide a more comfortable fit of the eye cover portion.

Regarding claim 16, refer to rejection for claim 10.


Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
On pages 7-8, applicant alleged that “The Office Action hypothesizes that Border could be used to modify three other references - Osterhout, Brubaker, and Rallison - to teach a system where an environment brightness is detected for a wearable head 
This is at least because, even if a detected environment brightness might indicate that an eye cover is covering a brightness sensor (although even this is not taught by Border, Rallison, or any of the other the cited references), the detected environment brightness does not identify any physical coupling between an eye cover and an eyeglasses frame. Instead, Border describes an "electrochromic or photochromic lens with an optical density that changes in response to the brightness of the environment", and indicates that a brightness sensor could be used to detect "changes in the darkness or optical density of the shield lens" (Border at [0026]-[0027]). Detecting changes in the darkness or optical density of an eye cover is not detecting a physical coupling between the eye cover and an eyeglasses frame. In Border, the shield lens remains attached to the head mounted display, while the brightness of the shield lens changes; there is no physical coupling or decoupling that is detected. 
The other cited references do not correct this deficiency. For example, while Johansen and Rallison describe attachable elements, these references offer no 
Applicants respectfully submit that amended claim 2 and its dependent claims are allowable over the cited references for at least the foregoing reasons. In addition, claim 13 is amended to recite limitations analogous to amended claim 2. It is respectfully submitted that amended claim 13 and its dependent claims are allowable over the cited references for at least the reasons described above with respect to amended claim 1. Accordingly, withdrawal of the rejections under § 103 is respectfully requested.”
Examiner finds the argument not persuasive.  In this case, Rallison already teaches physically attachment and detachment of the eye shield as shown in Abstract, and Col 16-17, Lines 55-15.   Then Border teaches adjustment of brightness depending on environment brightness as shown in paragraphs 24-29.  This means image brightness is lower when shield is attached as the outside brightness is the lowest which means the shield is attached.  The attachment of non-attachment of the eye cover portion therefore is determined by the brightness detected as shown by the Rallison that the shield can be physically attached and detached.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANG LIN/Primary Examiner, Art Unit 2626